Response to Amendment
This action is responsive to applicant’s amendment and remarks received on xxx.  Claims 1-20 have been presented for examination.  Claims 1-20 have been examined.

Priority
Acknowledgement is made that the instant application is a continuation of Application No. 15/778,352, filed 05/23/2018, now U.S. Patent No. US 10,994,188, which is a 371 of PCT/US2016/064265, filed 11/30/2016, which claims benefit of 62/261,149, filed on 11/30/2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Pub. No.: 2018/0207480 A1) in view of Saigh (Pub. No.: 2017/0224214 A1).
1) In regard to claim 1, Hong does not explicitly disclose a shin guard (fig. 3/5: 300), comprising 
a rigid member forming an outer surface of the shin guard (fig. 3B: 304); 
one or more soft members, secured with respect to the rigid member, forming an inner surface of the shin guard (fig. 3A: 302 and ¶0099); 
haptic devices positioned with respect to one or both of the rigid member and the one or more soft members (figs. 3/4: 306/330 and ¶0092), the haptic devices configured to selectively generate haptic signals that may be sensed by a wearer of the shin guard (¶0092). 
Hong does not explicitly disclose the haptic device generates haptic signals which provide predetermined patterns.
However, Saigh discloses it has been known for a wearable device to provide haptic signals with predetermined patterns (¶0039 discloses the haptic signal may indicate height, right, left, front, back etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Hong to provide haptic signals with different patterns, as taught by Saigh. 
One skilled in the art would be motivated to modify Hong as described above in order to allow the wearable device to provide a plurality of messages to the wearer of the device.

2) In regard to claim 2 (dependent on claim 1), Hong and Saigh further disclose the  shin guard of claim 1, wherein the haptic devices are embedded in the one or more soft members spaced apart from the inner surface (Saigh fig. 3a shows the haptic device is embedded in the soft member). 
3) In regard to claim 3 (dependent on claim 1), Hong and Saigh further disclose the shin guard of claim 1, wherein the predetermined patterns comprises causing individual ones of the haptic devices to generate a haptic signal during predetermined times of a sequence of predetermined times (Saigh ¶0039 discloses the haptic signal may indicate height, right, left, front, back etc., hence, it is clear to one of ordinary skill in the art in order to indicate different directions the haptic devices would generate a haptic signal during predetermined times of a sequence of predetermined times). 
4) In regard to claim 4 (dependent on claim 3), Hong and Saigh further disclose the shin guard of claim 3, wherein the predetermined patterns individually correspond to selectable instructions for the wearer of the shin guard (Saigh ¶0039). 
5) In regard to claim 5 (dependent on claim 1), Hong and Saigh further disclose the shin guard of claim 1, further comprising a wireless receiver (Hong fig. 4: 320), operatively coupled to the haptic devices, configured to receive a signal and output an output signal (Hong ¶0127-¶0128) configured to cause the haptic devices to generate the haptic signals according to a selected one of the predetermined patterns (Saigh ¶0039 and ¶0141). 
6) In regard to claim 6 (dependent on claim 5), Hong and Saigh further disclose the shin guard of claim 5, wherein the wireless receiver is configured to output the output signal based, at least in part, on a proximity to an external reference point (Hong ¶0127-¶0128). 
7) In regard to claim 7 (dependent on claim 5), Hong and Saigh further disclose the shin guard of claim 5, wherein the wireless receiver is configured to output the output signal based, at least in part, on a command received from a processor via a wireless transmitted configured to communicate with the wireless receiver (Hong ¶0127-¶0128).

8) In regard to claim 8, Hong discloses the claimed system (figs. 1-9), comprising: 
a shin guard (figs. 3/5: 300), comprising: 
a rigid member forming an outer surface of the shin guard (fig. 3B: 304); 
one or more soft members, secured with respect to the rigid member, forming an inner surface of the shin guard (fig. 3A: 302 and ¶0099); and 
haptic devices positioned with respect to one or both of the rigid member and the one or more soft members (fig. 3/4: 306/330 and ¶0092), the haptic devices configured to selectively generate haptic signals that may be sensed by a wearer of the shin guard (¶0092), and 
a processor (fig. 2/8: 200), communicatively coupled to the haptic devices (¶0092 and ¶0127-¶0128), configured to cause the haptic device to individually generate the haptic signal (¶0092 and ¶0127-¶0128).
Hong does not explicitly disclose haptic devices generate haptic signals which provide predetermined patterns.
However, Saigh discloses it has been known for a wearable device to provide haptic signals with predetermined patterns (¶0039 discloses the haptic signal may indicate height, right, left, front, back etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Hong to provide haptic signals with different patterns, as taught by Saigh.
One skilled in the art would be motivated to modify Hong as described above in order to allow the wearable device to provide a plurality of messages to the wearer of the device.

9) In regard to claim 9 (dependent on claim 8), Hong and Saigh further disclose the system of claim 8, further comprising a wireless receiver operatively coupled to the haptic devices (fig. 4: 320) and configured to communicate wirelessly with a wireless transmitter operatively coupled to the processor (fig. 2: 222) to communicatively couple the processor with the haptic devices (fig. 8). 

10) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 8 and the references applied. 

11) In regard to claim 16 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 9 and the references applied. 
Allowable Subject Matter
Claims 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive, because the certified foreign application has been provided for Hong (Pub. No.: 2018/0207480 A1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684